      Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

EDWINA SUMRALL,

      Plaintiff,
                                               CASE NO.: 3:21-cv-00857-MCR-HTC
vs.

HARTFORD INSURANCE COMPANY
OF THE MIDWEST,

     Defendant.
_________________________________/

       DEFENDANT, HARTFORD INSURANCE COMPANY OF THE
         MIDWEST’S ANSWER AND AFFIRMATIVE DEFENSES
               TO PLAINTIFF’S COMPLAINT AND
                   DEMAND FOR JURY TRIAL

      COMES NOW, the Defendant, HARTFORD INSURANCE COMPANY

OF THE MIDWEST (“HARTFORD”), by and through its undersigned counsel,

responds to Plaintiff’s Complaint, by filing its Answer and Affirmative Defenses.

                     JURISDICTIONAL ALLEGATIONS

      1.     Admitted for jurisdictional purposes only that this is an action in

excess of $75,000.00; otherwise, denied.

      2.     Admitted for jurisdictional purposes only; otherwise, denied.

      3.     Admitted for jurisdictional purposes only; otherwise, denied.

      4.     Admitted that HARTFORD issued a homeowners policy to Plaintiff,

identified by policy number 55RB977107, insuring the residence located at 6506
                                           1
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 2 of 12




Park Ave, Milton, FL 32570, for the period of September 19, 2019, until

September 19, 2020 pursuant to its terms, limitations, exclusions, and conditions

contained therein; otherwise, denied.

      5.     Admitted for jurisdictional purposes only that the Northern District of

Florida has jurisdiction over this matter as the amount in controversy exceeds

$75,000.00 and the citizenship of the parties is completely diverse, further venue is

proper in the Pensacola Division as the action originated in the Circuit Court of the

First Judicial Circuit of Florida; otherwise, denied.

                           GENERAL ALLEGATIONS

      6.     Admitted that HARTFORD issued a homeowners policy to Plaintiff,

identified by policy number 55RB977107, insuring the residence located at 6506

Park Ave, Milton, FL 32570, for the period of September 19, 2019, until

September 19, 2020 pursuant to its terms, limitations, exclusions, and conditions

contained therein; otherwise, denied.

      7.     Admitted that HARTFORD issued a homeowners policy to Plaintiff,

identified by policy number 55RB977107, insuring the residence located at 6506

Park Ave, Milton, FL 32570, for the period of September 19, 2019, until

September 19, 2020 pursuant to its terms, limitations, exclusions, and conditions

contained therein; otherwise, denied.




                                           2
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 3 of 12




      8.     Admitted that HARTFORD issued a homeowners policy to Plaintiff,

identified by policy number 55RB977107, insuring the residence located at 6506

Park Ave, Milton, FL 32570, for the period of September 19, 2019, until

September 19, 2020 pursuant to its terms, limitations, exclusions, and conditions

contained therein; otherwise, denied.

      9.     Admitted that HARTFORD issued a homeowners policy to Plaintiff,

identified by policy number 55RB977107, insuring the residence located at 6506

Park Ave, Milton, FL 32570, for the period of September 19, 2019, until

September 19, 2020 pursuant to its terms, limitations, exclusions, and conditions

contained therein; otherwise, denied.

      10.    Denied.

      11.    Denied.

                     COUNT I – BREACH OF CONTRACT

      12.    HARTFORD incorporates its answers to paragraphs 1 through 11 of

the Complaint as if fully stated herein.

      13.    Admitted that Plaintiff purports HARTFORD breached the Policy;

otherwise, denied.

      14.    Admitted that HARTFORD was advised of damage to the subject

property purported to have occurred on September 16, 2020; otherwise, denied.




                                           3
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 4 of 12




      15.   Admitted that HARTFORD was advised of damage to the subject

property purported to have occurred on September 16, 2020; otherwise, denied.

      16.   Admitted that HARTFORD was advised of damage to the subject

property purported to have occurred on September 16, 2020; otherwise, denied.

      17.   Admitted that HARTFORD was advised of damage to the subject

property purported to have occurred on September 16, 2020 and that HARTFORD

assigned Claim No. Y93DP79107, and Event No. PP0018866816 to its

investigation of the same; otherwise, denied.

      18.    Admitted that HARTFORD inspected the subject property as part of

its investigation of the damage to the subject property purported to have occurred

on September 16, 2020; otherwise, denied.

      19.   Admitted that HARTFORD inspected the subject property as part of

its investigation of the damage to the subject property purported to have occurred

on September 16, 2020; otherwise, denied.

      20.   Admitted that on October 1, 2020, HARTFORD afforded Partial

Coverage for the loss; otherwise, denied.

      21.   Admitted that on October 1, 2020, HARTFORD afforded Partial

Coverage for the loss; otherwise, denied.

      22.   Admitted that on October 1, 2020, HARTFORD afforded Partial

Coverage for the loss; otherwise, denied.


                                            4
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 5 of 12




      23.     Admitted that on October 1, 2020, HARTFORD afforded Partial

Coverage for the loss; otherwise, denied.

      24.     Denied.

      25.     Denied.

      26.     Denied.

      27.     Denied.

      28.     Denied.

      29.     Denied.

                           AFFIRMATIVE DEFENSES

      The facts set forth in HARTFORD’s Answer are hereby incorporated in each

and every affirmative defense as if set forth therein in their entirety.

                        FIRST AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is excepted, excluded, and/or limited under the following policy provision:

                           SECTION I – CONDITIONS

                                         ***

      P. Policy Period

            This policy applies only to loss which occurs during the policy
            period.

                                         ***



                                            5
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 6 of 12




      Specifically, Plaintiff seeks damages for a loss that occurred outside the

Policy Period and, therefore, such damages are not recoverable under the Policy.

                     SECOND AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is excepted, excluded, and/or limited under the following policy provision:

                          SECTION I – CONDITIONS

                                       ***

      B. Duties After Loss

         In case of loss to a covered property, we have no duty to provide
         coverage under this policy if the failure to comply with the
         following duties is prejudicial to us. These duties must be
         performed by either by you, an “insured” seeking coverage, or a
         representative of either:

         1. Give prompt notice to us or our agent;

                                       ***

         4. Protect the covered property from further damage. If repairs to
            the property are required, you must:

             a. Make reasonable and necessary repairs to protect the
                property; and

             b. Keep an accurate record of repair expenses;

         5. Cooperate with us in the investigation of a claim;

                                       ***

      G. Suit Against Us

                                         6
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 7 of 12




         No action can be brought against us unless there has been full
         compliance with all of the terms under Section I of this policy and
         the action is started within five years after the date of loss.

                                       ***

      Specifically, Plaintiff failed to protect the property from further damage,

failed to make reasonable and necessary repairs to protect the property, and failed

to keep an accurate record of repair expenses. Plaintiff’s failure is prejudicial to

HARTFORD, therefore Plaintiff has wrongfully filed suit prior to fully complying

with the Policy and is barred from recovering any insurance proceeds.

                      THIRD AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is excepted, excluded, and/or limited under the following policy provision:

                 SECTION I – PERILS INSURED AGAINST

      A. Coverage A – Dwelling And Coverage B – Other Structures

                                       ***

         2. We do not insure, however, for loss:

                                       ***

             c. Caused by:

                                       ***

                (5) Constant or repeated seepage or leakage of water or the
                   presence or condensation of humidity, moisture or vapor,
                   over a period of weeks, months or years unless such
                                         7
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 8 of 12




                   seepage or leakage of water or the presence or
                   condensation of humidity, moisture or vapor and the
                   resulting damage is unknown to all "insureds" and is
                   hidden within the walls or ceilings or beneath the floors
                   or above the ceilings of a structure.

                (6) Any of the following:

                       (a) Wear and tear, marring, deterioration;

                       (b) Mechanical breakdown, latent defect, inherent
                          vice, or any quality in property that causes it to
                          damage or destroy itself;

                       (c) Smog, rust or other corrosion;

                                        ***

                       (f) Settling, shrinking, bulging or expansion,
                           including resultant cracking, of bulkheads,
                           pavements, patios, footings, foundations, walls,
                           floors, roofs or ceilings;

                                        ***

      Specifically, Plaintiff seeks damages caused by constant or repeated

seepage; wear and tear, marring, deterioration, mechanical breakdown, latent

defect, inherent vice, rust or other corrosion, and/or settling, shrinking, bulging or

expansion, including resultant cracking of walls, roofs or ceilings, which is not

covered under the Policy.

                     FOURTH AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is excepted, excluded, and/or limited under the following Policy provision:
                                            8
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 9 of 12




                          SECTION I - EXCLUSIONS

      A. We do not insure for loss caused directly or indirectly by any of
         the following. Such loss is excluded regardless of any other cause
         or event contributing concurrently or in any sequence to the loss.
         These exclusions apply whether or not the loss event results in
         widespread damage or affects a substantial area.

                                       ***

         5. Neglect

             Neglect means neglect of an “insured” to use all reasonable
             means to save and preserve property at and after the time of a
             loss.

                                       ***

      Specifically, Plaintiff seeks damages caused by neglect, which is excluded

under the Policy.

                      FIFTH AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is excepted, excluded, and/or limited under the following Policy provision:

                          SECTION I - EXCLUSIONS

                                       ***

      B. We do not insure for loss to property described in Coverages A and
         B caused by any of the following. However, any ensuing loss to
         property described in Coverages A and B not precluded by any
         other provision in this policy is covered.

         1. Weather conditions. However, this exclusion only applies if
            weather conditions contribute in any way with a cause or event
                                         9
    Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 10 of 12




            excluded in paragraph A. above to produce the loss;

                                       ***

         3. Faulty, inadequate or defective:

                                       ***

            b. Design, specifications, workmanship, repair, construction,
               renovation, remodeling, grading, compaction;

            c. Materials used in repair, construction, renovation or
               remodeling; or

            d. Maintenance;

            of part or all of any property whether on or off the “residence
            premises.”

                                       ***

      Specifically, Plaintiff seeks damages caused by weather conditions, faulty

workmanship, repair construction, materials, and/or maintenance, which is

excluded under the Policy.

                      SIXTH AFFIRMATIVE DEFENSE

      The relief sought by Plaintiff in this lawsuit and the underlying claim, in all

or part, is subject to, and/or limited by the applicable deductible and prior

payments.

                                  STATEMENT

      Discovery is ongoing and it is possible that Plaintiff may assert some other

basis for her claim. HARTFORD reserves the right to amend this Answer to assert
                                         10
     Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 11 of 12




any additional defenses or any other applicable terms, conditions, limitations

and/or exclusions of the Policy that may become apparent during discovery.

                        DEMAND FOR JURY TRIAL

       WHEREFORE, the Defendant, HARTFORD INSURANCE COMPANY

OF THE MIDWEST, respectfully requests judgment in its favor, costs of this

action and such other relief as this Court deems appropriate under the

circumstances. Moreover, HARTFORD hereby demands trial by jury on all issues

so triable.

                                 BUTLER WEIHMULLER KATZ CRAIG LLP

                                 /s/ Troy J. Seibert, Esq.
                                 TROY J. SEIBERT, ESQ.
                                 Florida Bar No.: 0084668
                                 tseibert@butler.legal
                                 VINCENT A. FERNANDEZ, ESQ.
                                 Florida Bar No.: 1004601
                                 vfernandez@butler.legal
                                 Secondary: msmalls@butler.legal
                                                srivera@butler.legal
                                 400 N. Ashley Drive, Suite 2300
                                 Tampa, Florida 33602
                                 Telephone: (813) 281-1900
                                 Facsimile: (813) 281-0900
                                 Attorneys for Defendant,
                                 Hartford Insurance Company of the Midwest




                                       11
Case 3:21-cv-00857-MCR-HTC Document 3 Filed 06/24/21 Page 12 of 12




                    CERTIFICATE OF SERVICE

 I certify that a copy hereof has been furnished to

       INSURANCE LITIGATION GROUP, P.A.
       Milton B. Grey, Esq.
       1500 N.E. 162nd Street
       Miami, FL 33162
       service@ILGPA.com
       Counsel for Plaintiff,
       Edwina Sumrall

 by CM/ECF on June 24, 2021.

                              /s/ Troy J. Seibert, Esq.
                              TROY J. SEIBERT, ESQ.




                                    12
